DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Regarding claim 6, the claim requires “the second generally cylindrical part moves along a longitudinal axis without rotation”, however it appears that applicant intends to describe the relative rotation of the first and second generally cylindrical. For the purpose of continues examination, the limitation will be interpreted as follows.  
“the second generally cylindrical part moves along a longitudinal axis without rotation relative to the first cylindrical part”
The interpretation above, appears to align with the disclosure and clarify the scope of the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 21, 24, and 26 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fowles et al. (US Patent No 6,071,270).
Regarding claim 21, Andreasson teaches (See at least Figs. 2-4) a bottle connector for use in a medical fluid transfer arrangement, said bottle connector having an axial direction and a radial direction (implicit) and comprising: 
a first generally cylindrical part (30) having a first end a second end, said first generally cylindrical part comprising a hollow piercing member (34) comprising an inner channel (i.e. hollow); and 
a second generally cylindrical (32) part connected to the first generally cylindrical part, the second generally cylindrical part having a first end and a second end, the second generally cylindrical part comprising a bottle coupling member (82) (See Fig. 2), for coupling said bottle connector to a medical bottle (See at least Figs. 2-5), the second generally cylindrical part being configured to move between a transport configuration (Fig. 2) and a fluid transfer configuration (Fig. 3), 
wherein one of the first and second generally cylindrical parts comprises a locking tongue (See detail view of Fig. 3, showing the engagement of 122 with it correspond part (unlabeled)) carrying a locking protrusion (Fig. 3), wherein the other of the first and second generally cylindrical parts comprises a first locking opening, at least implicitly due to the correspond grooves and ridges (See Fig. 5) and a second locking opening (See Fig. 3 showing (122) as above), and 
wherein the locking protrusion is arranged to cooperate with the first and second locking openings for locking the bottle connector in the transport configuration (Fig. 2) and the fluid transfer configuration (Fig. 3), respectively.





Annotated Fig. 4:

    PNG
    media_image1.png
    1107
    924
    media_image1.png
    Greyscale

Detail view of Fig. 4:

    PNG
    media_image2.png
    209
    542
    media_image2.png
    Greyscale

Detail view of Fig. 3:


    PNG
    media_image3.png
    137
    178
    media_image3.png
    Greyscale


Regarding claim 24, Fowles also teaches that the hollow piercing member protrudes past the second end of the first generally cylindrical part (See Figs. 2-4)

Regarding claim 26, Fowles also teaches wherein the second generally cylindrical part is configured to move between an unlocked configuration (Fig. 9) corresponding to the first and second generally cylindrical parts not being locked together, to the transport configuration (Fig. 2). Although Fowles fails to explicitly teach the unlocked configuration, however it is at least implicit, that the device was assembled.
wherein, when the second generally cylindrical part moves from the unlocked configuration (Fig. 9) to the transport configuration (Fig. 2), the second generally cylindrical part moves along a longitudinal axis without rotation relative to the first generally cylindrical part at least because the device is fully capable of being assembled to the device shown in claim 2, while no relative motion between the parts occurs.

Claim(s) 21-23, 25, 27-39 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Andreasson et al. (US Pre-Grant Publication 2003/0070726).
Regarding claim 21, Andreasson teaches (See at least Fig. 1) a bottle connector for use in a medical fluid transfer arrangement, said bottle connector having an axial direction and a radial direction and comprising: 
a first generally cylindrical part (104) having a first end a second end, said first generally cylindrical part comprising a hollow piercing member (105) comprising an inner channel (i.e. hollow); and 
a second generally cylindrical (113) part connected to the first generally cylindrical part, the second generally cylindrical part having a first end and a second end, the second generally cylindrical part comprising a bottle coupling member, for coupling said bottle connector to a medical bottle (See at least Figs. 7A-7B, the second generally cylindrical part being configured to move between a transport configuration (Fig. 4) and a fluid transfer configuration (Fig. 5), 
wherein one of the first and second generally cylindrical parts comprises a locking tongue (at least (107/115)) carrying a locking protrusion (125), wherein the other of the first and second generally cylindrical parts comprises a first locking opening (124) and a second locking opening (124) (See Fig. 6B showing at least two openings labeled (124), and 
wherein the locking protrusion is arranged to cooperate with the first and second locking openings for locking the bottle connector in the transport configuration (Fig. 4) and the fluid transfer configuration (Fig. 5), respectively.
Regarding claim 22, Andreasson also teaches a bottle connector according to claim 21, wherein the other of the first and second generally cylindrical parts comprises a guiding groove (at least (134) or (118)) and the one of the first and second generally cylindrical parts comprises a guiding element (at least (135) or (126)) arranged to engage with the guiding groove [0052]; See also elements (126), (116), and (118), [0039, 0049, . 
Regarding claim 23, Andreasson also teaches wherein the first generally cylindrical part comprises the guiding groove (134 or 118) and the second generally cylindrical part comprises the guiding element (135 or 126).  
Regarding claim 25, Andreasson teaches wherein, when the second generally cylindrical part moves from the transport configuration to the fluid transfer configuration, the locking protrusion initially deflects inwardly toward a longitudinal axis of the second generally cylindrical part (implicit in that the elements (125 and 133) interfere when being connected and therefore must deform to some degree. 
Regarding claim 27, Andreasson teaches said first part carries a barrier member (112), said barrier member being mounted in a barrier member holder (portion of (104) connecting to (112)) centrally in said first part.  
Regarding claim 28, Andreasson also teaches said first part comprises means for connecting said first part to a medical device (See Fig. 1).  
Regarding claim 29, Andreasson also teaches wherein said first and second parts of said bottle connector comprise cooperating guiding members for guiding said piercing member through said sealing member of said bottle at a predetermined angle (at least 134, 135, 118, 126).
Regarding claim 30, Andreasson also teaches said bottle connector comprises a pressure equalizing member (128) [0050].  
Regarding claim 31, Andreasson also teaches that said pressure equalizing member (128) comprises a pressure regulating chamber (129) having a pressure adapting volume and being in fluid communication with said air channel in said piercing member and comprising a filter between said pressure regulating chamber and said air channel in said piercing member [0050].  
Regarding claim 32, Andreasson also teaches that the piercing member is aligned with a central axis of said bottle connector and is placed along said central axis (Fig. 6C).  
Regarding claim 33, Andreasson teaches that said first generally cylindrical part further has an intermediate portion (112) disposed between the first end and the second end (Fig. 6B); 
wherein the hollow piercing member further comprises a proximal end and a distal end disposed opposite and distal the proximal end (Fig. 6b and implicitly); and 
wherein the proximal end is disposed at said intermediate portion (See Fig. 6B).  
Regarding claim 34, Andreasson also teaches that the proximal end of said hollow piercing member is disposed generally midway between the first and second ends of said first generally cylindrical part (Fig. 6B).  

Regarding claim 35, Andreasson teaches (See Figs. 1, 6-7C) bottle connector for use in a medical fluid transfer arrangement, said bottle connector having an axial direction and a radial direction and comprising: 
a first generally cylindrical part (104) having a first end a second end, said first generally cylindrical part comprising a hollow piercing member comprising an inner channel; and 
a second generally cylindrical part (113) connected to the first generally cylindrical part, the second generally cylindrical part having a first end and a second end, said second generally cylindrical part comprising a bottle coupling member, for coupling said bottle connector to a medical bottle, 
wherein the second generally cylindrical part is configured to move between an unlocked configuration (Fig. 2) corresponding to the first and second generally cylindrical parts not being locked together, a transport configuration (Fig. 4), and a fluid transfer configuration (Fig. 5), and 
Regarding claim 36, Andreasson also teaches a bottle connector according to claim 21, wherein the other of the first and second generally cylindrical parts comprises a guiding groove (at least (134) or (118)) and the one of the first and second generally cylindrical parts comprises a guiding element (at least (135) or (126)) arranged to engage with the guiding groove [0052]; See also elements (126), (116), and (118), [0039, 0049, . 
Regarding claim 37, Andreasson also teaches wherein the first generally cylindrical part comprises the guiding groove (134 or 118) and the second generally cylindrical part comprises the guiding element (135 or 126).  
Regarding claim 38, Andreasson also teaches said bottle connector comprises a pressure equalizing member (128) [0050].    
Regarding claim 39, Andreasson also teaches that said pressure equalizing member (128) comprises a pressure regulating chamber (129) having a pressure adapting volume and being in fluid communication with said air channel in said piercing member and comprising a filter between said pressure regulating chamber and said air channel in said piercing member [0050].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benjamin J Klein/Primary Examiner, Art Unit 3781